Title: To James Madison from John Dawson, 6 May 1794
From: Dawson, John
To: Madison, James


Dear Sir!
Rich: May 6. 94
On my return to this place on the last evening I receivd your letter with the enclosure for which I thank you.

The rejection of the resolution of your house for prohibiting the commercial intercourse with great Britain, by the senate gives much discontent, as far as I have heard observation on it. The nomination of a envoy exty. at the time it was mad⟨e⟩ appears to me singular, & no doubt had its influence on the fate of the resolution. But the person appointed I think in almost every point of view one of the most improper that coud have taken place.
We have nothing worthy communicating. With real esteem Yr. friend & Sert
J Dawson
